Citation Nr: 0640094	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-18 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss 
of kidney function, left nephectomy status post renal artery 
bypass for renal stenosis, hypertension and cerebrovascular 
accident.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to 
November 1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee that denied the veteran's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for loss 
of kidney function, left nephectomy status post renal artery 
bypass for renal stenosis, hypertension and cerebrovascular 
accident.  The veteran perfected a timely appeal of this 
determination to the Board.

This matter was subsequently transferred to the RO in 
Philadelphia, Pennsylvania.  The Board notes that the 
appellant, in a letter of correspondence dated in October 
2006, expressed that he had changed his address and requested 
that he be afforded a video hearing before the Board in Waco, 
Texas, and that his claims file be relocated accordingly.  
The RO should therefore take the appropriate action to 
transfer the matter in accordance with the veteran's change 
of address.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a September 2006 statement filed with the Board, the 
veteran requested a video hearing before a Veteran's Law 
Judge at the local VA office.

Accordingly, the case is REMANDED for the following action:

        The appellant should be schedule for a video 
hearing
        before a Veterans Law Judge of the Board of 
Veterans'
        Appeals at the local regional Office in Waco, 
Texas,
        following the usual procedures under 38 U.S.C.A. 
§ 7107
        (West 2002) and 38 C.F.R. § 20.704 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



